Citation Nr: 0702032	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, wherein the RO denied service 
connection for bilateral hearing loss and tinnitus. 

With regards to the claim for service connection for 
tinnitus, the Board observes that the RO adjudicated the 
claim on the merits in the September 2003 rating action.  
However, the RO had previously denied the claim in an "April 
29, 1995" rating decision.  In May 1996, the veteran was 
notified of this decision and furnished notice of his 
appellate rights.  He did not appeal therefrom.  
Notwithstanding the RO's determination essentially to reopen 
the claim for service connection for tinnitus, the Board must 
make an independent assessment as to whether new and material 
evidence sufficient to reopen the veteran's claim has been 
received under.  38 U.S.C.A. § 5108; see Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

In addition, the Board observes that the veteran initially 
claimed service connection for right ear tinnitus in October 
1995.  As noted previously, by a rating action, dated "April 
29, 1995," the RO denied service connection for tinnitus.  
In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court of Appeals for 
Veterans Claims (CAVC) erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Therefore, in view of 
VA's policy to interpret tinnitus as a single disability, the 
issue has been framed as that listed on the title page. 

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge at the Boston, Massachusetts 
RO.  A copy of the hearing transcript has been associated 
with the claims file.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an "April 29, 1995" rating action, the RO denied the 
veteran's claim for service connection for tinnitus, and sent 
him notice of this denial in May 1996.  The veteran did not 
initiate an appeal.

2.  Evidence added to the record since the "April 29, 1995" 
RO decision is new, and it relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for tinnitus.


CONCLUSIONS OF LAW

1.  An April 1995 rating decision, wherein the RO denied a 
claim of service connection for tinnitus, is final.  38 
U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1104 (2006).

2.  The evidence received since the April 1995 RO decision is 
new and material, and the claim of service connection for 
tinnitus is reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Because the Board is granting the veteran's petition to 
reopen his claims for service connection for tinnitus, any 
further assistance and notice is unnecessary.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

II.  Pertinent laws and regulations

Service Connection-in general

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).  

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Reopening laws and regulations

Rating decisions become final unless a notice of disagreement 
is submitted within one year of notice of the decision.  
38 U.S.C.A. § 7105(c) (West 2002) (formerly 38 U.S.C.A. 
§ 4005(c)).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA will reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium). In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Analysis

By a rating action, dated "April 29, 1995," the RO denied 
service connection for tinnitus.  In making their 
determination, the RO concluded that the veteran's currently 
diagnosed tinnitus was not either incurred in or aggravated 
by military service.  The RO notified the veteran of this 
decision in May 1996.  A notice of disagreement was not 
received within one year of that notice.

Since the April 1995 rating action, additional medical 
evidence includes, but is not limited to, a June 2003 VA QTC 
examination report.  The examination report is "new" 
because it was not of record at the time of the RO's "April 
29, 1995" rating decision.  In addition, the examination 
report is "material" because it relates to an unestablished 
fact necessary to substantiate the underlying claim for 
service connection for tinnitus.  In this regard, the report 
contains an opinion that the veteran's currently diagnosed 
tinnitus might be caused by noise exposure, and noted the 
veteran's report of exposure to noise when an M-14 rifle 
exploded next to his head in service.  Thus, as the newly 
submitted June 2003 VA fee basis examination report relates 
to an unestablished fact, namely that the tinnitus was 
possibly related to service, it is material. 

New and material evidence having been received; the veteran's 
claims of entitlement to service connection for tinnitus is 
reopened.


ORDER

New and material evidence has been received; the claim for 
service connection for tinnitus is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

In this case there is competent evidence of current tinnitus 
and hearing loss for VA compensation purposes in accordance 
with 38 C.F.R. § 3.385 (2006).  The veteran has testified to 
a continuity of symptomatology since service.  

Although the veteran was provided a VA QTC examination in 
June 2003, the examiner did not provide any opinion as to 
whether hearing loss was related to service.  The examiner 
noted multiple possible causes for the veteran's tinnitus, 
but did not provide an opinion as to the relationship between 
tinnitus and service (although offering to do so if asked).

The veteran has reported receiving treatment for his tinnitus 
in September 1995 at a VA hospital in Bedford, Massachusetts.  
While the RO attempted to secure the aforementioned records 
in October 1995, a notation in the claims file reflects that 
the veteran's records were missing and that they should be 
requested at a later date.  A review of the claims folder 
reflects that despite two additional attempts by the RO to 
secure the aforementioned VA records, no clinical records 
reflecting this treatment are in the claims folder, nor is 
there any further documentation as to the reason for their 
absence.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Under the VCAA, VA also has a duty to seek records in the 
custody of a Federal agency, such as VA, until the record are 
obtained, or it is reasonably certain that such records do 
not exist or further efforts to obtain the records would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).

In view of the foregoing, the case is REMANDED to the RO, via 
the AMC, for the following action:

1.  Obtain copies of all clinical 
records documenting the veteran's 
reported treatment for tinnitus at the 
VA hospital in Bedford, Massachusetts, 
from September 1995 to the present.   
If the requested records can not be 
obtained, documentation as to their 
absence must be recorded in the claims 
folder. 

2.  Then, schedule the veteran for a VA 
audiological examination, to determine 
if the veteran currently has any 
hearing loss or tinnitus attributable 
to military service.  The claims files 
including a copy of this remand must be 
reviewed by the examiner in conjunction 
with the examination.

The examiner must provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) 
that current hearing loss or tinnitus 
began in service, that sensorineural 
hearing loss was manifested to a 
compensable degree within a year of his 
service discharge in February 1969, or 
that current any hearing loss or 
tinnitus is related to a disease or 
injury in service.  The examiner should 
provide a rationale all opinions.

3.  After ensuring that the requested 
opinions and rationale have been 
obtained, the AMC or RO should 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the AMC or RO should issue a 
supplemental statement of the case 
(SSOC).  The case should be returned to 
the Board if otherwise in order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


